Statement of facts will be found in opinion.
LEVINE, J.
The plaintiff in error was convicted in the Municipal Court for a violation of the ordinance of the City of Cleveland which prohibits careless and reckless driving.
It appears that the defendant was operating a motor vehicle west on Clark Avenue; that when he reached a point in the neighborhood of West 83rd Street, his car suddenly turned from the north side of the street to the south side, striking a horse drawn wagon ,and then swerving and running into a motor vehicle parked at the curb. This collision resulted most seriously, as a fellow employee who was riding in plaintiff in error’s car lost his life as a result of it.
There is no claim' anywhere that the plaintiff in error had exceeded the speed limit or that a presumption of negligence arose against him because he exceeded a certain speed limit. Plaintiff in error gave his version as to how it occurred. He stated “that the steering apparatus of the car began to shimmy and resisted control from the steering wheel ,and that it was impossible for him to guide or direct.it”, and that in consequence thereof it ran across the road and collided in the manner above described.
It is a rudimentary principle of law even iip. civil cases that negligence cannot be inferred from the mere happening of an Occident. Unfortunately plaintiff in error’s was wrecked after the collision and it 'Was,' therefore, impossible by examination to determine the correctness of his statement concerning the steering apparatus. There is nothing in the record to controvert plaintiff in error’s statement as to how the accident occurred.
We hold, therefore, that the evidence is insufficient in law to convict plaintiff in error of the offense of careless driving.
The judgment of the Municipal Court is, therefore, ordered reversed and the case remanded for a new trial.
Vickery, PJ, and Weygandt, J, concur.